DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2019/004131 filed 02/06/2019, which claims benefit of the Japanese Application No. JP2018-042645, filed 03/09/2018, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/06/2022 has been entered.

Citation of Relevant Prior Art
EP-0292953-A1, Weber et al., Spain, Mar. 1993
JPH0633944B2, Nagoya et al., Japan, Dec. 1988
JPS6324036A, Tsutumi et al., Japan, Feb. 1988

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 3 under 35 U.S.C. § 103 over Joo (U.S. 2008/0296813) in view of Kita (JP-2001253762-A) have been fully considered but are not persuasive. 
Applicant argues that within paragraph [0003] Kita teaches a steel base material. The examiner is not persuaded by this argument and points out that this paragraph appears to reference prior art to Kita rather than the invention of Kita of which the examiner is relying upon. 
Applicant argues that Kita does not teach a full ceramic shaft material. The examiner is persuaded by this argument and points out that Chandrasekaran (WO-2008150205-A1) is now being relying upon to teach this feature. 
Applicant’s arguments regarding the rejection of Claim 2, and 4 under 35 U.S.C. § 103 over Joo (U.S. 2008/0296813) in view of Kita (JP-2001253762-A) as applied to claims 1, and 3 and further in view of Brinkmeier (U.S. 2004/0178043) have been fully considered but are not persuasive. 
Applicant argues the Brinkmeier teaches away by using insulating bodies to transmit torque between rolls. The examiner is not persuaded by this argument and points out that regardless of how torque is being transmitted, transmission is occurring nonetheless. Thus, in a scenario where 100% of the torque has been transmitted between rolls, the difference in the torque would effectively be 0%. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. 2008/0296813, previously cited) in view of Kita (JP-2001253762-A, previously cited) and Chandrasekaran (WO-2008150205-A1). 

Regarding Claim 1, Claim 3, Claim 5, and Claim 7 Joo teaches a method of annealing a steel sheet in an annealing furnace (abstract; paragraph [0001]). Joo teaches supporting and conveying a steel sheet with hearth rolls (paragraphs [0003]-[0004]). Joo teaches supporting and conveying the steel sheet with a ceramic hearth roll as a hearth roll located in an area where a furnace temperature is equal to or higher than 950°C (e.g., “about 1050°C” paragraph [0021]). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)).
However, Joo does not teach the ceramic hearth roll as being a full-ceramic hearth roll, the full-ceramic hearth roll being a hearth roll in which an entire shaft portion and roll body are made of ceramic. Joo does not teaches a main constituent of the full-ceramic hearth roll being silicon nitride with use of an Al-Y-based sintering aid. 
Kita teaches a ceramic roll intended for guiding steel sheets (paragraph [0001]). Kita teaches a full-ceramic hearth roll, the full-ceramic hearth roll being a hearth roll in which the entire roll body is made of ceramic, the main constituent being silicon nitride with use of an Al-Y-based sintering aid (Thus meeting the limitations of Claim 5, and Claim 7) (Figures 1, and 2 of the Original Disclosure; paragraphs [0007]; [0009]; and [0013]-[0016] of the Machine Translation). Kita teaches the full-ceramic hearth rolls having silicon nitride as a main constituent allows for reduced friction and wear and high durability (paragraph [0007]). 
Chandrasekaran teaches a roller hearth furnace and roller (abstract). Chandrasekaran teaches a full-ceramic roller in which an entire shaft portion and roll body are made of ceramic (page 3, line 26 through page 4, line 11). Chandrasekaran teaches fully ceramic rolls resist high temperature and are more shape permanent (page 3, line 26 through page 4, line 11). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the hearth roller of Kita with the motivation of reducing friction and wear and achieving high durability; and the concepts of Chandrasekaran with the motivation of using a roller material capable of high temperatures and shape permanence. 

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. 2008/0296813, previously cited) in view of Kita (JP-2001253762-A, previously cited) and Chandrasekaran (WO-2008150205-A1) as applied to claim 1 and claim 3, and further in view of Brinkmeier (U.S. 2004/0178043, previously cited). 

Regarding Claim 2, Claim 4, Claim 6, and Claim 8, Joo in view of Kita and Chandrasekaran are relied upon for the reasons given above in addressing claim 1 and claim 3. Further Joo teaches a hearth roll made of another material (paragraphs [0044]-[0045]). 
However, none of the applied references teach adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becomes equal to or smaller than 5% as required by Claim 2, or 1% as required by Claim 6, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace. 
Brinkmeier teaches a roller table roll suited for metallic strip production (abstract). Brinkmeier teaches a specific feature of the roller is the ability to transmit torque between rolls (paragraph [0005]). Thus, in a scenario where 100% of the torque has been transmitted between rolls, the difference in the torque would effectively be 0% (Thus meeting the limitations of Claim 6). Furthermore, Brinkmeier teaches that this feature, in part, suppresses electrical currents and spark formation (paragraph [0004]). 
Thus, the examiner points out that, with respect to the limitation of adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becomes equal to or smaller than 5% as required by Claim 2, or 1% as required by Claim 6, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace, if one uses the rolls of Brinkmeier with the combination of Joo in view of Kita and Chandrasekaran, one would appreciate that process and structure of Joo as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becoming equal to or smaller than 5% as required by Claim 2, or 1% as required by Claim 6, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus, the limitations of Claim 4, and Claim 8 are met by the combination of references. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in view of Kita and Chandrasekaran with the concepts of Brinkmeier with the motivation of suppressing electrical currents and spark formation.

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735